Citation Nr: 1417434	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to September 1995.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for tinnitus must be remanded for further development.  

The Veteran asserts that he has tinnitus as a result of noise exposure sustained while on active duty.  VA has conceded acoustic trauma during service.  

At a January 2009 VA audiological examination, the Veteran reported constant bilateral tinnitus.  He stated that onset occurred during service.  The examiner opined that the Veteran's tinnitus was not caused by or a result of military related acoustic trauma.  After review of the Veteran's claims file, the examiner noted that the lack of evidence of complaints or treatment for tinnitus during service, and normal hearing at the examination were the reasons for the opinion.  

Unfortunately, that opinion is not adequate for rating purposes.  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any tinnitus disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with an examiner who has not previously examined him to assess the nature and etiology of tinnitus.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the Veteran's medical, occupational, and recreational history during and since service, and his claim of continuing symptoms of tinnitus in and since service.  A complete rationale for all opinions expressed should be provided.  The examiner should provide the following information:  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus is due to or the result of acoustic trauma during service.  For purposes of the opinion, in-service exposure to acoustic trauma is conceded.

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

